I am obliged to dissent from the opinion of the majority of the court holding that the remainder in question is vested and not contingent. I find in the majority opinion the statement that "a determination that the remainder in question is vested accords with most of the decisions of this court" but I do not think it is in harmony with any of them. The Rhode Island cases, bearing on the question as to whether a remainder is vested or contingent, are substantially uniform in one respect. The final test recognized throughout substantially all of them is, the intention of the testator. Whenever his intention can be determined from an examination of the will it governs. Where the intention of the testator cannot be thus ascertained courts, following the doctrine that the law favors vesting, hold that the remainder must be considered as vested. The case of Butler v.Butler, 40 R.I. 425 was one where the will furnished nothing evidencing an intent on the part of the testator to create a contingent remainder and it was therefore held to be vested. *Page 73
Robinson, for an opinion, 45 R.I. 137, this court has already construed certain portions of this will, relating to the estate of the other sister Alice, and held that "at the time the particular estate in the mother Alice was created, the remainderman was in esse and had the present ability of taking the seizin in case the particular estate were to determine; but the right of Theodore, the remainderman, to any estate was uncertain as it was dependent on a condition, namely, the death of his mother before the termination of the trust. If his mother survived her sister and the three nieces named, at the death of the mother the trust terminated and no estate was left for the remainderman. Until the death of Alice, his mother, the estate of Theodore was a contingent remainder. Upon her death this estate became a vested remainder in Theodore, subject to being divested upon his death leaving children surviving him. As Theodore had no children the remainder passed by his will to his widow Nancy." Further on the court said: "The gifts to the children of Rose and to the children of Alice by Wirt Robinson are made in general terms, without naming any of the beneficiaries. But the children of Alice by her first marriage, Theodore and John, are not only designated by name, but further are referred to as the testator's grandsons, the testator apparently evincing thereby an intention to make a gift, not to a class composed of all the children of Alice, but a particular gift to each of the grandsons named, individually. Upon the death of Alice the proportionate share of Theodore in the income became fixed, and thereafter was not subject to an enlargement or diminution; as one of the three children of Alice, Theodore then became entitled to one-third of the income, and this one-third of the income now belongs to his widow Nancy."
It seems impossible to reconcile the majority opinion with the opinion in the Robinson case. The one holding that the interest became vested on the death of the testator and the other that it was contingent and only became vested on the death of the life tenant. In the Robinson case the life *Page 74 
tenant died while her son was living and in the present case the son died before his mother. If in the Robinson case the remainder could only vest upon the decease of the mother, how could it vest in the son of Alice before her death?
Robert Grosvenor having died without issue prior to the death of his mother the life tenant, took only a contingent interest in the estate, both as to income and principal, dependent upon his surviving his mother and dying without issue. Therefore, the gift being to the "children of Rose", was a gift to a class and upon the death of Robert during the existence of the life tenancy his interest would pass to his brothers and sisters who survived him.
It seems to me that the gift to the "children of Rose" was a gift to a class as defined in the opinion in Hazard v.Stevens, 36 R.I. 90, "a gift of an aggregate sum to a body of persons uncertain in number at the time of the gift, to be ascertained at a future time, who are all to take in equal, or some other definite proportions, the share of each being dependent for its amount upon the ultimate number."
The testator in two instances in his will specifically names the beneficiaries, and in two other instances makes a gift under the general designation of "children of Rose" or "children of Alice."
Robinson, for an opinion, 45 R.I. 137, this court emphasized the fact that certain beneficiaries were designated by name while others were referred to by a general designation as the children of Rose or Alice. While the designation by name may not be conclusive it is of service in ascertaining whether a contingent or vested interest was in the mind of the testator.
It is not necessary, however, to rely wholly upon the designation by name. The clause of the will under consideration provides that "in case of the death of my daughter Rose before the period of distribution hereinafter named, the share of my said net income which would otherwise have been payable to my daughter Rose shall be payable equally to her children, share and share alike." *Page 75 
It is beyond question that if the testator had added the words "then living" after the word "children" that Robert Grosvenor would have taken only a contingent remainder under said clause. If the testator had added said words, "then living" and Robert Grosvenor had predeceased his mother Rose, leaving issue, such issue would take nothing under said clause.
The fact that the testator subsequently states in his will that "in all of the above cases the children of a deceased child shall take the share his or her parent would have been entitled to, if then living, per stirpes and not per capita" is significant, and is a strong, if not conclusive, indication that it was the intention of the testator that the children of Rose were to take nothing under said will unless living at the time of her death. I also think that the clause of the will in question bears evidence that it was the intent of the testator to restrict the property to those of his own blood.
For the reasons stated I conclude that, "the children of Rose" took a contingent interest in both income and principal and that being members of a class the interest of Robert Grosvenor passed to his surviving brothers and sisters upon his death.
SWEENEY, J. concurs in this dissenting opinion.